  Case 2:21-cv-00865-PSG-AFM Document 16 Filed 03/08/21 Page 1 of 5 Page ID #:65

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                         CIVIL MINUTES - GENERAL
 Case No.         CV 21-865 PSG (AFMx)                                         Date   March 8, 2021
 Title            James Shayler v. JP Morgan Chase Bank, National Association et al




 Present: The Honorable          Philip S. Gutierrez, United States District Judge
                     Wendy Hernandez                                          Not Reported
                        Deputy Clerk                                         Court Reporter
              Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                         Not Present                                           Not Present
 Proceedings (In Chambers):             Order DECLINING to exercise supplemental jurisdiction over
                                        Plaintiff’s state law claim

        In this case, Plaintiff James Shayler (“Plaintiff”) brings an ADA claim and a state law
claim under the Unruh Civil Rights Act (“Unruh Act”) against Defendant JP Morgan Chase
Bank, National Association (“Defendant”). See generally Dkt. # 1, Complaint, (“Compl.”). On
February 16, 2021, the Court issued an order to show cause as to why it should exercise
supplemental jurisdiction over the state law claim. See Dkt. # 11, (“OSC”). The Court received
Plaintiff’s response on March 4, 2021. See Dkt. # 15, (“OSC Resp.”). After considering
Plaintiff’s arguments in its OSC Response, the Court DECLINES to exercise supplemental
jurisdiction over the state law claim.

         I.        Background

        “In 2012, in an attempt to deter baseless claims and vexatious litigation, California
adopted heightened pleading requirements for disability discrimination lawsuits under the Unruh
Act.” See Velez v. Il Fornaio (Am.) Corp., No. CV 3:18-1840 CAB (MDD), 2018 WL 6446169,
at *6 (S.D. Cal. Dec. 10, 2018). These heightened pleading requirements apply to actions
alleging a “construction-related accessibility claim,” which California law defines as “any civil
claim in a civil action with respect to a place of public accommodation, including but not limited
to, a claim brought under Section 51, 54, 54.1, or 55, based wholly or in part on an alleged
violation of any construction-related accessibility standard.” Cal. Civ. Code § 55.52(a)(1).
Under these requirements, the plaintiff must include in the complaint specific facts concerning
the plaintiff’s claim, including the specific barriers encountered or how the plaintiff was deterred
and each date on which the plaintiff encountered each barrier or was deterred. See Cal. Civ.
Proc. Code § 425.50(a). California law also requires the plaintiff to verify the complaint; a
complaint that is not verified is subject to a motion to strike. Id. § 425.50(b)(1).



CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                Page 1 of 5
  Case 2:21-cv-00865-PSG-AFM Document 16 Filed 03/08/21 Page 2 of 5 Page ID #:66

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 21-865 PSG (AFMx)                                     Date   March 8, 2021
 Title          James Shayler v. JP Morgan Chase Bank, National Association et al

        When California continued to experience large numbers of these actions, the state
legislature imposed additional limitations on “high-frequency litigants.” A “high-frequency
litigant” is defined as:

         A plaintiff who has filed 10 or more complaints alleging a construction-related
         accessibility violation within the 12-month period immediately preceding the filing
         of the current complaint alleging a construction-related accessibility violation.

Id. § 425.55(b)(1). The definition of a high-frequency litigant also extends to attorneys. Id. §
425.55(b)(2).

        In support of its imposition of additional limitations on high-frequency litigants, the
California Legislature observed that “a very small number of plaintiffs have filed a
disproportionately large number of the construction-related accessibility claims in the state” and
that “these lawsuits are frequently filed against small businesses on the basis of boilerplate
complaints, apparently seeking quick cash settlements rather than correction of the accessibility
violation.” Id. § 425.55(a)(2). In order to address these “special and unique circumstances,” id.
§ 425.55(a)(3), California imposed a “high-frequency litigant fee,” requiring high-frequency
litigants to pay a $1,000 filing fee to file a complaint, in addition to the standard filing fees, Cal.
Gov’t Code § 70616.5. California also requires complaints filed by high-frequency litigants to
allege certain additional facts, including whether a high-frequency litigant filed the action, the
number of construction-related accessibility claims that the high-frequency litigant has filed in
the preceding twelve months, the high-frequency litigant’s reason for being in the geographic
area of the defendant’s business, and the reason why the high-frequency litigant plaintiff desired
to access the defendant’s business. See Cal. Civ. Proc. Code § 425.50(a)(4)(A).

        Because California’s heightened pleading standards and increased filing fees do not apply
in federal court, plaintiffs can circumvent these restrictions simply by relying on § 1367(a)’s
grant of supplemental jurisdiction to file their Unruh Act claims in federal court when combined
with an ADA claim for injunctive relief. The number of construction-related accessibility claims
filed in the Central District has skyrocketed both numerically and as a percentage of total civil
filings since California began its efforts to curtail the filing of such actions in its state courts.
According to statistics compiled by the Clerk’s Office, in 2013, the first year in which
California’s initial limitations on such cases were in effect, there were 419 ADA cases filed in
the Central District, constituting 3 percent of the civil actions filed. Filings of ADA cases
increased from 928 (7 percent of civil cases) in 2014, the year before the imposition of the extra
$1,000 filing fee and additional pleading requirements for high-frequency litigants, to 1,386 (10
percent of civil cases) in 2016, the first full year of those requirements. The number and


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 2 of 5
  Case 2:21-cv-00865-PSG-AFM Document 16 Filed 03/08/21 Page 3 of 5 Page ID #:67

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 21-865 PSG (AFMx)                                     Date   March 8, 2021
 Title          James Shayler v. JP Morgan Chase Bank, National Association et al

percentage of such cases filed in the Central District have increased each year since California
enacted the limitations on high-frequency litigants, reaching 1,670 (12 percent of civil cases) in
2017, 2,720 (18 percent of civil cases) in 2018, and 1,868 cases (24 percent of civil cases) in the
first six months of 2019.

II.      Legal Standard

       In an action over which a district court possesses original jurisdiction, it has
“supplemental jurisdiction over all claims that are so related to claims in the action within such
original jurisdiction that they form part of the same case or controversy under Article III of the
United States Constitution.” 28 U.S.C. § 1367(a). However, a district court has the discretion to
decline to exercise supplemental jurisdiction if:

                 i.     the claim raises a novel or complex issue of State law,

                 ii.    the claim substantially predominates over the claim or claims over which
                        the district court has original jurisdiction,

                 iii.   the district court has dismissed all claims over which it has original
                        jurisdiction, or

                 iv.    in exceptional circumstances, there are other compelling reasons for
                        declining jurisdiction.

Id. § 1367(c). The Supreme Court has explained that justification for supplemental jurisdiction
“lies in considerations of judicial economy, convenience and fairness to litigants[.]” United
Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966).

        The Ninth Circuit does not require an “explanation for a district court’s reasons [for
declining supplemental jurisdiction] when the district court acts under any of the first three
provisions” of 28 U.S.C. § 1367(c). San Pedro Hotel Co. v. City of Los Angeles, 159 F.3d 470,
478 (9th Cir. 1998). However, when the district court declines supplemental jurisdiction under
the fourth “exceptional circumstances” provision, it must “articulate why the circumstances of
the case are exceptional in addition to inquiring whether the balance of the Gibbs values provide
compelling reasons for declining jurisdiction in such circumstances.” Exec. Software N. Am.
Inc. v. U.S. Dist. Court for the Cent. Dist. of Cal., 24 F.3d 1545, 1558 (9th Cir. 1994), overruled
on other grounds by Cal. Dep’t of Water Res. v. Powerex Corp., 533 F.3d 1087, 1091 (9th Cir.
2008). According to the Ninth Circuit, this “inquiry is not particularly burdensome.” Id.


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                Page 3 of 5
  Case 2:21-cv-00865-PSG-AFM Document 16 Filed 03/08/21 Page 4 of 5 Page ID #:68

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 21-865 PSG (AFMx)                                     Date   March 8, 2021
 Title          James Shayler v. JP Morgan Chase Bank, National Association et al


III.     Discussion

       Here, Plaintiff had filed more than ten complaints alleging an ADA construction-related
accessibility violation within the twelve-month period immediately preceding the filing of the
current complaint on January 29, 2021. See Dkt. # 15-2. Given these numbers, the Court finds
that Plaintiff comfortably fits within the definition of a “high-frequency litigant.”

        By enacting restrictions on the filing of construction-related accessibility claims,
California sought to limit the financial burdens California’s businesses may face for claims for
statutory damages under the Unruh Act. By filing in federal court, Plaintiff has evaded these
limits and sought a forum in which Plaintiff can claim these state law damages in a manner
inconsistent with the state law’s requirements. This situation, and the burden the ever-increasing
number of such cases poses to the federal courts, present “exceptional circumstances” and
“compelling reasons” that justify exercising the Court’s discretion to decline supplemental
jurisdiction over Plaintiff’s state law claim in this action under 28 U.S.C. § 1367(c)(4).

       Consideration of the Gibbs factors—values of judicial economy, convenience, fairness,
and comity—also supports declining to exercise supplemental jurisdiction over Plaintiff’s state
law claim under these circumstances. Given Plaintiff’s attempt to use federal court as an “end-
around” California’s requirements, considerations of comity weigh in favor of declining
supplemental jurisdiction. See Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal.
2017). It is proper for federal courts to take actions to discourage forum-shopping. See id.;
Hanna v. Plumer, 380 U.S. 460, 467-68 (1965). Although the Court recognizes that it would be
more convenient and efficient to litigate the ADA claim and the state law claim in one suit, in
the Court’s view, these issues are not so dire to overcome “California’s strong interest in
interpreting and enforcing its own rules without federal courts serving as a convenient end-
around for creative litigants.” See Schutza v. Alessio Leasing, Inc. (Alessio Leasing), No. CV
18-2154 LAB (AGS), 2019 WL 1546950, at *4 (S.D. Cal. Apr. 8, 2019). The Court’s decision
not to countenance Plaintiff’s attempt to circumvent the aims of the California Legislature hardly
appears unfair to Plaintiff.

        Exercising the Court’s discretion to decline supplemental jurisdiction does not deprive
Plaintiff of any remedies. Nor does it allow an ADA claim for injunctive relief to go
unaddressed: the ADA claim remains pending in this Court. Whatever inefficiencies that the
Court’s decision to decline supplemental jurisdiction creates are problems that Plaintiff created
when Plaintiff filed this action in federal court rather than state court. See id. (“Had [the
plaintiff] brought this suit in state court, there would have been only one suit pending and he


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 4 of 5
  Case 2:21-cv-00865-PSG-AFM Document 16 Filed 03/08/21 Page 5 of 5 Page ID #:69

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 21-865 PSG (AFMx)                                     Date   March 8, 2021
 Title          James Shayler v. JP Morgan Chase Bank, National Association et al

would have been eligible to receive every form of relief he seeks: an injunction, money damages,
and attorney’s fees.”). If Plaintiff legitimately seeks to litigate this action in a single forum,
Plaintiff may dismiss this action and refile it in a state court in accordance with the requirements
California has imposed on such actions. See id.

        In conclusion, the Court finds that under these “exceptional circumstances,” there are
“compelling reasons” to warrant declining supplemental jurisdiction over Plaintiff’s state law
claim. As such, the Court DECLINES to exercise supplemental jurisdiction over Plaintiff’s
state law claim.

IV.      Conclusion

       For the foregoing reasons, the Court, in its discretion, declines to exercise supplemental
jurisdiction over Plaintiff’s state law claim. The Court therefore DISMISSES that claim without
prejudice. See 28 U.S.C. §§ 1367(c)(2) & (c)(4).

         IT IS SO ORDERED.




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 5 of 5
